Breese, J. This case presents not a single feature to commend it to the favorable consideration of any court. The answer of the appellant, sustained as it is by all the proofs in the cause, shows a case of such heartlessness on the part of the complainants—such want of filial regard—such absence of affection and reverence for an aged mother on the very brink of the grave, and who had been more than mother to all of them—whose temper was of the kindest and most cheerful nature—whose heart yearned for her children’s love and sympathy—who had been accustomed to all the luxuries and attention which wealth cannot fail to command—within the circle of whose gentleness and love, all ought to be happy— whose gentle disposition created an atmosphere around her, which should have warmed the coldest heart—who had, from the impulses of her generous nature, embarrassed herself to relieve them—who was suffered, by them, surrounded, as they were, by all the comforts of life, residing in luxurious mansions, with rooms well furnished and to spare, to make her home with strangers, at the advanced age of eighty-three, who denied to her remains the shelter of their roofs,—presents such a picture of cold and heartless nature, as to make humanity shudder! We cannot contemplate the painful picture with that coolness which should characterize judicial conduct, and we shut it out from our view with the remark, that their presumption, in claiming the property of a mother thus abandoned, and neglected, is unparalleled. The able counsel who argued the case on their part, contented himself with contending, that although property and means sufficient to procure and furnish a fit residence for this aged mother, was undoubtedly, by her free gift, the property of the appellant, yet as to the surplus remaining, he was but a trustee for the complainants, her heirs at law. This is the only point we will notice. This surplus it seems, amounted to about fifteen hundred dollars, and fur it, a decree has been passed to compel the appellant to account to complainants for it, all pretense of fraud so freely charged in the bill against him, being expressly ignored in the decree itself. Under the circumstances of this case, there being such a full denial of all the material statements of the bill, and the proofs being so full and conclusive, in support of the position assumed by the appellant in his answer, that he was the donee of the entire fund, that we would require the strongest evidence to establish a trust in their favor—in favor of persons who had repudiated—disowned—contemned and spurned the donor. From the evidence, we think it is impossible to believe, that this venerable mother, feeling so sensitively as she appears to have done, the coldness and ingratitude of these her children, and protesting always, that they should enjoy none of the estate, should have so bestowed that estate as that any part of it should come to the complainants. There is no one fact in the cause to warrant this conclusion, and it should not exist in such a case as this, in mere inference from other facts, but should be positively established. The appellees attempt to make out this trust, by the testimony of James P. F. Clarke, who, to his credit be it said, refused, though a brother, and as well entitled to a share of this estate as the complainants, to become a party to the bill. This witness gives a full and apparently fair history, of the arrangements by which appellant came into the possession of their mother’s whole estate. His testimony, in the most essential particulars, does not materially differ from the testimony of Mrs. Waite and Mrs. Woodruff, nor is it at variance with anything contained in the letters of appellant to the financial agent of his mother. From all these sources, keeping the circumstances surrounding the parties in view— the unnatural conduct of these complainants—the filial love and reverence of the appellant—the utter negation by the mother of any wish that these complainants should profit by her estate, we find in none of these, any satisfactory evidence of a trust in the surplus to beheld for the appellees. We adopt the theory in relation to this surplus, presented by the appellant in his answer. That while for the maintenance of his aged and venerable mother, and for her reasonable enjoyment, growing out of the arrangement she had made with the appellant, she had the same kind of interest in the surplus, should there be any after purchasing and furnishing a residence, that she had in the establishment itself, yet such surplus, like the house and furniture, was the property of the appellant. It could not, in our judgment, go to these complainants, without doing violence to the arrangement, and to the manifest intention of the parties, the donor ánd donee of the fund. Ingratitude is a most detestable vice, and most against justice, and sharper than a serpent’s tooth, it wounds so deeply as to agonize by its sting. Does equity demand compensation shall be made to those who have so violated justice, and so Stung to agony the bosom that nurtured them ? We could not so hold without the strongest evidence. We would not infer it from circumstances, except of the most convincing nature, none of which do we find in this case. The evidence of Mrs. Waite, Mrs. Woodruff, James P. F. Clarke, and the letters of appellant to the financial agent, the Sacketts, fail to furnish, when looked at in the light of the circumstances in the case, any sufficient evidence of a trust in this property. The burden of proof was on the complainants to establish a trust, which they have failed to do. The decree is reversed, and the bill dismissed. Decree reversed.